 


110 HRES 46 EH: Electing Members and Delegates to certain standing committees of the House of Representatives.
U.S. House of Representatives
2007-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 46 
In the House of Representatives, U. S.,

January 10, 2007
 
RESOLUTION 
Electing Members and Delegates to certain standing committees of the House of Representatives. 
 
 
That the following named Members and Delegate be, and are hereby, elected to the following standing committees of the House of Representatives: 

Committee on Armed Services:Mr. Spratt, Mr. Ortiz, Mr. Taylor of Mississippi, Mr. Abercrombie, Mr. Meehan, Mr. Reyes, Mr. Snyder, Mr. Smith of Washington, Ms. Loretta Sanchez of California, Mr. McIntyre, Mrs. Tauscher, Mr. Brady of Pennsylvania, Mr. Andrews, Mrs. Davis of California, Mr. Langevin, Mr. Larsen of Washington, Mr. Cooper, Mr. Marshall, Ms. Bordallo, Mr. Udall of Colorado, Mr. Boren, Mr. Ellsworth, Ms. Boyda of Kansas, Mr. Patrick Murphy of Pennsylvania, Mr. Johnson of Georgia, Ms. Shea-Porter, Mr. Courtney, Mr. Loebsack, Mrs. Gillibrand, Mr. Sestak, Ms. Giffords, and Ms. Castor.

Committee on Education and Labor:Mr. Kildee, Mr. Payne, Mr. Andrews, Mr. Scott of Virginia, Ms. Woolsey, Mr. Hinojosa, Mrs. McCarthy of New York, Mr. Tierney, Mr. Kucinich, Mr. Wu, Mr. Holt, Mrs. Davis of California, Mr. Davis of Illinois, Mr. Grijalva, Mr. Bishop of New York, Ms. Linda T. Sánchez of California, Mr. Sarbanes, Mr. Sestak, Mr. Loebsack, Ms. Hirono, Mr. Altmire, Mr. Yarmuth, Mr. Hare, Ms. Clarke, Mr. Courtney, and Ms. Shea-Porter.

 
 
Karen L. Haas,Clerk.
